DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a DIV of 17/150,646 filed 01/15/2021; 17/150,646 is a DIV of 16/083,799 filed 09/10/2018 issued as US PAT 10946001; 16/083,799 is a 371 of PCT/US16/59772 filed 10/31/2016; PCT/US16/59772 claims priority to 62/306,479 filed 03/10/2016.

Status of the Claims 
Claim(s) 1-20 is/are pending in this application.

Response to Arguments
Applicant's arguments filed July 7 2022 have been fully considered but they are not persuasive. See Response to Attorney Arguments following the maintained rejections.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11 and 16-20
Claims 1-2, 4-9, 11 and 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090616 A1 (Chandraratna) in view of US Pub 20090227674A1 (Richon).
Claim 1 is directed to a method of treating an autoimmune gastrointestinal (GI) disease the method comprising administering to an individual in need thereof a therapeutically effective amount of an RXR agonist and a thyroid hormone, 
wherein the RXR agonist has the structure of Formula Il (including the species IRX4204, aka 3,7-dimethyl-6(S), 7(S)-methano, 7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E) ,4(E) heptadienoic acid)

    PNG
    media_image1.png
    147
    377
    media_image1.png
    Greyscale
 and 
a thyroid hormone (including the species thyroxine, aka T4), 

    PNG
    media_image2.png
    92
    213
    media_image2.png
    Greyscale

wherein administration of the RXR agonist and the thyroid hormone treats the autoimmune gastrointestinal disorder in the individual more effectively than either the RXR agonist or the thyroid hormone alone.
Claim 20 is similar to claim 1 but limited specifically to the species of IRX4204 as the RXR agonist and thyroxine as the thyroid hormone. 
Regarding claims 1 and 20 and the limitation of the RXR agonist of formula Il (as represented by IRX4204), WO 616 teaches the species IRX4204, see paragraph 59, reproduced below.

    PNG
    media_image3.png
    238
    383
    media_image3.png
    Greyscale

Regarding claims 1 and 20 and the treatment of an autoimmune gastrointestinal disease with an RXR agonist, WO '616 teaches the use of RXR agonists to treat autoimmune diseases, see paragraphs 11 and 90. These autoimmune diseases include systemic autoimmune GI diseases such as a gastrointestinal disorder such as celiac disease and further, e.g., an irritable bowel disease or an inflammatory bowel disease like Crohn's disease or an ulcerative colitis. See paragraphs 11, 90, and 94 and claims 28 and 36-37.
Although WO '616 teaches that the claimed RXR agonist (IRX4204) administered for the treatment of an autoimmune GI disease, it does not explicitly teach that RXR agonists are administered in combination with thyroid hormones, such as thyroxine.
However, a teaching and suggestion to use thyroid hormones with RXR agonists is known in the art where the skilled artisan would have a rationale to combine thyroid hormones with RXR agonists, as RXR agonists are known to have a side effect of lowering a subject's thyroid hormones (hypothyroidism). For example, US Pub '674 teaches the necessity of co-administering thyroxine with RXR agonists (bexarotene) because these RXR agonist compounds have a side effect of lowering thyroxine (T4), which is known to be treated by thyroid replacement therapy (thyroxine ), see paragraph 285 referencing Assaf et al.1
US Pub '674 teaches the administration of thyroxine (levothyroxine) at a dose 0.05 mg/day in combination with an RXR agonist (bexarotene), see paragraphs 289-292.
Thus, the skilled artisan would have a rationale to administer thyroxine to a patient in combination with an RXR agonist as taught in WO ‘616 due to the expected side effects of lowered levels of thyroxine caused by administration of an RXR agonist. The rationale to support a finding of obviousness are the combination of prior art elements according known methods to predictably arrive at the claimed invention.
Therefore, WO '616 teaches the treatment of autoimmune diseases (such as RA) with the RXR agonist IRX4204, and US Pub '674 teaches that RXR agonism lowers thyroid hormone (thyroxine T4) levels in a subject, treatable by thyroid replacement therapy. The replacement of lowered T4 levels provide a rationale to co-administer thyroxine with RXR agonists as claimed.
With regard to the 4th Graham factor, evidence of unexpected results, Example 3 does point to a greater effect of the combination of IRX4204 and thyroid hormone than each agent individually.  However, as these results would likely be predictable from the fact that generally combination treatments are more effective than each individual therapy, at this time and without further evidence, Example 3 fails to provide an unexpected teaching of success/results to overcome the prima facie case. Further, these results are in the context of an EAE model, and not demonstrative of treatment of a claimed autoimmune GI disease.  
Similarly, other Examples are directed to non-autoimmune GI diseases: i.e.,  Parkinson’s disease Ex. 14-15, a mouse oligodendrocyte cell model with or without Vit. D, Ex. 16-17; Neuroprotective effect of IRX4204 in a mouse model of demyelination,  Ex. 18; Rheumatoid Arthritis, Ex. 19; and prophetic example 20 for psoriasis.
A prophetic example is proposed with the claimed combination of IRX4204 and thyroxine to treat IBD progression is disclosed in Example 21. However, no data is provided as a demonstration of evidence of nonobviousness. 
Regarding claim 2 and the limitation of the species of RXR agonist IRX4204, 3,7-dimethyl-6(S),7(S)-methano,7-[1, 1,4,4-tetramethyl-1,2,3,4- tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, WO 616 teaches the species IRX4204, see paragraph 59.
Regarding claims 4 and 8, and the limitation of thyroxine and its dose from 12.5 mcg/day to 250 mcg/day, US Pub ‘674 teaches the administration of thyroxine (levothyroxine) at a dose 0.05 mg/day (i.e. 50 mcg/day) in combination with an RXR agonist, see paragraphs 289-292. 
Regarding claims 5-7 and the limitation of wherein the therapeutically effective amount of the RXR agonist is about 0.001 mg/day to about 1000 mg/day or about 1 mg/day to about 100 mg/day, WO ‘616 teaches when administering a compound or a composition disclosed herein to a mammal, a therapeutically effective amount generally is in the range of about 0.001 mg/kg/day to about 100.0 mg/kg/day. In aspects of this embodiment, an effective amount of a compound or a composition disclosed herein can be, e.g., about 0.01 mg/kg/day to about 0.1 mg/kg/day, about 0.03 mg/kg/day to about 3.0 mg/kg/day, about 0.1 mg/kg/day to about 3.0 mg/kg/day, or about 0.3 mg/kg/day to about 3.0 mg/kg/day. In yet other aspects of this embodiment, a therapeutically effective amount of a compound or a composition disclosed herein can be, e.g., at least 0.001 mg/kg/day, at least 0.01 mg/kg/day, at least 0.1 mg/kg/day, at least 1.0 mg/kg/day, at least 10 mg/kg/day, or at least 100 mg/kg/day. In yet other aspects of this embodiment, a therapeutically effective amount of a compound or a composition disclosed herein can be, e.g., at most 0.001 mg/kg/day, at most 0.01 mg/kg/day, at most 0.1 mg/kg/day, at most 1.0 mg/kg/day, at most 10 mg/kg/day, or at most 100 mg/kg/day. See paragraph 111. 
Further, WO ‘616 teaches, “[d]osing can be single dosage or cumulative (serial dosing), and can be readily determined by one skilled in the art,” see paragraph 113.  Accordingly, one of ordinary skill in the art could rely upon the taught doses of WO ‘616 to arrive at the claimed doses of claims 5-7.
Regarding claim 9 and the topical administration of RXR, WO ‘616 disclosed topical administration and formulations such as ointments, creams, salves, and gels., see paragraphs 76 and 105.
	Regarding claim 11 the oral administration of the RXR agonist, WO ‘616 
teaches the oral administration of its drugs, such as IRX4204, see paragraphs 110 and 113. 
	Regarding claims 16-19 and the limitations of the GI disease as IBD, ulcerative colitis and celiac disease, WO ‘616 teaches the use of RXR agonists to treat autoimmune diseases, see paragraphs 11 and 90. These autoimmune diseases include systemic autoimmune GI diseases such as a gastrointestinal disorder such as celiac disease and further, e.g., an irritable bowel disease or an inflammatory bowel disease like Crohn's disease or an ulcerative colitis, 11 and 90, and 94 and claims 28 and 36-37.
	Therefore, the claimed invention was prima facie obvious at the time of invention. 


Claim(s) 3
Claim(s) 3 remains rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090616 A1 in view of US 20090227674A1, as applied to claims 1-2, 4-9, 11 and 16-20 and further in view of WO 99/08992. 
While WO 616 and US Pub 674 disclose a method of treating autoimmune GI diseases with RXR agonists and thyroid hormones, they do not expressly teach the specific species of RXR agonist of claim 3. To address this WO 99/08992 is cited as follows. 
	Regarding claim 3 and the limitation of 3,7-dimethyl-6(S), 7(S)-methano, 7-[1, 1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic ethyl ester, this compound has been identified as below (see accompanying SciFinder search of parent case, 17150646). CAS Registry Number 220619-88-5

    PNG
    media_image4.png
    329
    418
    media_image4.png
    Greyscale

	Regarding claim 3, WO 992 discloses this compound at page 58 as follows, Compound A6:

    PNG
    media_image5.png
    84
    694
    media_image5.png
    Greyscale

	See also claims 1-3 reproduced below, where both claimed compounds of Applicant’s claims 2 and 3 are disclosed as preferred embodiments, reproduced below.

    PNG
    media_image6.png
    756
    774
    media_image6.png
    Greyscale

	Further WO 992 discloses that its RXR compounds are known to have retinoid-like activity specific for RXR retinoid receptors (see abstract and page 1 lines 8-22). 
	Regarding the treatment of autoimmune GI diseases as claimed, WO 992 discloses that compounds with retinoid-like activity are useful for treatment of various diseases/conditions, including “various inflammatory diseases such as pulmonary fibrosis, ileitis, colitis and Krohn’s [sic] disease,” see page 2, lines 27-28. 
The rationale to support a finding of obviousness are the combination of prior art elements (WO 992 discloses the claimed compounds have RXR receptor activity , where such compounds are known to treat autoimmune GI diseases as claimed) according known methods (combinations of RXR compounds and thyroxine to treat GI diseases as claimed, per WO 616 and US Pub 674) to predictably arrive at the claimed invention.
	Therefore, the claimed invention was prima facie obvious at the time of invention.

Claims 10 and 12-15
Claims 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090616 A1 in view of US 20090227674A1, applied to claims 1-2, 4-9, 11 and 16-20 in further view of US Pub 20100112079A1.
While WO 616 and US Pub 674 disclose a method of treating autoimmune GI diseases with RXR antagonists and thyroid hormones, it does not necessarily teach the various routes of administration and formulations of thyroxine as per claims 10, and 12-15. To address this US Pub 20100112079A1 is cited as follows. 
Regarding claim 10 and wherein the RXR agonist and the thyroxine are both administered by topical administration, WO ‘616 disclosed topical administration and formulations such as ointments, creams, salves, and gels., see paragraphs 76 and 105.  US Pub 079 discloses formulations of L-thyroxine (levothyroxine) are administered to patients (see abstract); in combination with other drugs (see paragraph 63) via various routes of administration, including, oral, rectal, or topical administration, see paragraphs 18, 25, 28, 58, 97 and 100; see also claim 3.
Regarding combination therapies of claim 10, where the combination of thyroxine is administered substantially simultaneously with an RXR inhibitor, it is noted that WO 616 and US Pub 674 provide a basis to administer RXR inhibitors in combination with thyroxine, see above. 
	Regarding claims 12 and the limitation of simultaneous combination administration, where the combination of thyroxine is administered substantially simultaneously with an RXR inhibitor, it is noted that WO 616 and US Pub 674 provide a basis to administer RXR inhibitors in combination with thyroxine, see above. 
Regarding the simultaneous administration of such a combination, US Pub 079 teaches co-administered combinations of drugs “means two or more drugs are given to a patient at approximately the same time or in close sequence so that their effects run approximately concurrently or substantially overlap. This term includes sequential as well as simultaneous drug administration.” See paragraph 55. 
Regarding claim 13 and the limitation of different schedules, US Pub ‘674 teaches dosing of drugs prior to each other (i.e. different schedules), or simultaneously, see paragraphs 30 and 188.
Regarding claim 14 and orally dosed thyroxine, US Pub 079 discloses formulations of L-thyroxine (levothyroxine) are administered to patients (see abstract); in combination with other drugs (see paragraph 63) via various routes of administration, including, oral, rectal, or topical administration, see paragraphs 18, 25, 28, 58, 97 and 100; see also claim 3.
	Regarding claim 15 the subcutaneous administration of the RXR agonist and thyroid hormones, WO ‘616 teaches the subcutaneous administration of its drugs, such as IRX4204, see paragraph 105. 	Regarding claim 15 and the subcutaneous administration of thyroxine, US Pub 079 discloses “thyroid hormone, thyroid hormone analogs, or polymeric forms thereof are administered by parenteral, oral, rectal, or topical means, or combinations thereof. Parenteral modes of administration include, for example, subcutaneous,” see paragraph 18. 
The rationale to support a finding of obviousness are the combination of prior art elements (US Pub 079 discloses various known routes and formulations to administer thyroxine in combination with other drugs) according known methods (combinations of RXR compounds and thyroxine to treat GI diseases as claimed, per WO 616 and US Pub 674) to predictably arrive at the claimed invention.
	Therefore, the claimed invention was prima facie obvious at the time of invention.

RESPONSE TO ATTORNEY ARGUMENTS:
	The July 7 2022 response states that WO '616 (Chandraratna) teach the treatment of autoimmune diseases with IRX4204, but makes no mention of thyroid hormone or hypothyroidism. The Attorney response argues that Richon's (US Pub '674) disclosure is limited to bexarotene.
	The Attorney response states there is no suggestion in either document that either the thyroid hormone or RXR agonist produces any beneficial effect beyond countering hypothyroidism either in the context of cancer treatment (as in Richon) or in the context of treating autoimmunity (as in Chandraratna and the instant claims).
	The Attorney response states that the effects of Bexarotene cannot be generalized to all RXR agonists. The Attorney response states that in general, any one RXR agonist does not bind and activate all heterodimer pairs. Based on the significantly different binding characteristics, it is not possible to reliably predict the activities of RX4204 on the basis of experiments with bexarotene. 
	The Attorney response states that bexarotene activates RXR/PPARy and RXR/LXR, while IRX4204 activates the heterodimer RXR/Nurr1, but not PPARy/RXR, FXR/RXR or LXR/RXR heterodimers. The Attorney response states that, bexarotene has significant activity with RAR as compared to IRX4204. The Attorney response states that, in light of these different activity profiles, the person of skill in the art could not have expected IRX4204 to exert the same effects as bexarotene.
	The Attorney response argues that the biological activity of IRX4204 could not be predicted based on the activity of a different RXR agonist, and the PTAB found the
argument persuasive and reversed the rejection. The Attorney response concludes accordingly, there is no motivation to combine Chandraratna and Richon for the teaching or suggestion of a method of treating an autoimmune gastrointestinal disorder with a combination of the RXR agonist of Formula II and a thyroid hormone, wherein administration of the RXR agonist and the thyroid hormone treats the autoimmune gastrointestinal disorder in the individual more effectively than either the RXR agonist or the thyroid hormone alone, and a prima facie case of obviousness has not been established.
	In response, while the Attorney response notes differences between IRX4204 and other RXR agonists, including bexarotene, the Attorney response does not provide evidence to specifically contradict the reasonable expectation of success that IRX4204 (as an RXR agonist) administered to a subject, would likely cause hypothyroidism as does bexarotene, where such hypothyroidism would require treatment with a thyroid drug.  
	Rather, the Attorney response argues that bexarotene general activity is different from IRX4204. Absent evidence to rebut the prima facie case, one of ordinary skill in the art would reasonably expect that based on the RXR agonist activity of bexarotene causing hypothyroidism, it would be obvious to combine a thyroid replacement drug such as levothyroxine with an RXR agonist such as IRX4204.
	The examiner notes that "'[o]bviousness does not require absolute predictability of success.' In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).'' (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O'Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O'Farrell.
	Furthermore, it should be noted that the fact pattern of the instant case and that of the application under examination that the PTAB addressed are substantially different.  In the instant application, the prior art expressly teaches administering the claimed RXR agonist to treat the claimed diseases (WO ‘616).  In the application cited by Applicants that the PTAB addressed, the art did not teach the claimed RXR agonists for treating the diseases claimed therein.  Rather, the Examiner had to rely on secondary references for a teaching of administering a different RXR agonist to treat the disease claimed therein.  Based upon the evidence of record in that case, the Board concluded that it would not have been obvious to substitute the claimed RXR agonist for a different RXR agonist.  That is not the case here, however.  No “substitution” of one RXR agonist for another is required to meet the limitations of the claims because the art (WO ‘616) already teaches administering the claimed RXR agonist for treating the claimed diseases.  The question here, which was not the question at issue in the case the Board decided, is whether it would be obvious to administer a thyroid replacement drug with an RXR agonist.
	The Attorney response argues even if combined, Chandraratna and Richon fail to teach all of the limitations of the claims or provide a reasonable expectation of success.
	The Attorney response states Claim 1 is directed to treating autoimmune gastrointestinal disorders with the combination, not reducing an adverse effect of the RXR agonist. There is nothing in Chandraratna or Richon that suggests this limitation.
	The Attorney response states Chandraratna is silent with respect to thyroid hormone. The Attorney response states Richon teaches that bexarotene has the side effect of lowering thyroid hormone levels when used as an anti-cancer treatment, and thyroid hormone levels should be monitored during treatment and thyroxine administered to counter this side effect.
	The Attorney response states Richon does not teach or suggest treating cancer, or any other disease, with a thyroid hormone.
	The Attorney response states the combination of Chandraratna and Richon provide no teaching or suggestion to administer thyroid hormone in combination with the RXR agonist of Formula II in the absence of hypothyroidism for the treatment of autoimmune gastrointestinal disorders.
	The Attorney response states in essence, predictability is only possible when both therapeutics are known to have a beneficial effect in treatment of the disease. The Attorney response states Office's assertion of predictability of the combination of an RXR agonist and thyroid hormone for the treatment of an autoimmune gastrointestinal disorder is unfounded.
	The Attorney response states a person of ordinary skill in the art would not seek to administer thyroid hormone to all subjects being treated with RXR agonists, when most of the subjects do not have hypothyroidism and thus do not require thyroid hormone therapy.
	The Attorney response states use of thyroid hormone to treat a potential side effect of the RXR agonist is not a sufficient teaching or suggestion to combine it with the RXR agonist to treat an autoimmune gastrointestinal disorder.
	The Attorney response states the limitation of treating an autoimmune gastrointestinal disorder with a combination of an RXR agonist and a thyroid hormone is not taught or suggested and thus, a prima facie case of obviousness has not been established.
	In response, the prima face case has been established as WO '616 Chandraratna teaches the treatment of autoimmune diseases with IRX4204, where US Pub '674 Richon teaches that RXR agonists cause hypothyroidism and that thyroid hormones are administered to counteract this side effect. 
	The art established that IRX4204 is indicated for autoimmune diseases such as autoimmune GI conditions.  RXR agonists are known to have a side effect of  hypothyroidism, thus while a thyroid hormone drug is not necessarily indicated for the treatment of the underlying autoimmune disease, it would be appropriate to deal with any side effects associated with drugs to treat said autoimmune disease.
	The Attorney response makes the statement “Claim 1 is directed to treating autoimmune gastrointestinal disorders with the combination, not reducing an adverse effect of the RXR agonist.” 
	However, it is pointed out that claim 1 further recites “wherein administration of the RXR agonist and the thyroid hormone treats the autoimmune gastrointestinal disorder in the individual more effectively than either the RXR agonist or the thyroid hormone alone.” 
	Claim 1 is broadly and reasonably interpreted as the combination treats the autoimmune GI disorder where the combination of RXR agonist and thyroid hormone results in a more effective treatment than either class of drug/chemical compound alone.   A broad and reasonable interpretation includes the fact that monotherapy of an autoimmune GI disorder with thyroid hormone would be ineffective. A broad and reasonable interpretation would be that while RXR agonist monotherapy is effective against autoimmune GI disorders (as per the prima facie case of obviousness), RXR agonist therapy entails a side effect such as hypothyroidism. 
	Accordingly, as discussed in the prima facie case of obviousness above, and discussed below, a combination of RXR agonist and thyroid hormone is more effective in the treatment of autoimmune GI disorders as monotherapy with RXR agonists entails a side effect of hypothyroidism.  Therefore, the one of ordinary skill in the art would have a reasonable expectation of success in treating hypothyroidism with the combination claimed and taught by the cited prior art. 
	Further, in response to applicant's argument that that Richon only discussed thyroid hormones to avoid adverse effects of the RXR agonist, bexarotene, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ).
	As noted above, the rationale to support a finding of obviousness are the combination of prior art elements according known methods to predictably arrive at the claimed invention. A teaching and suggestion to use thyroid hormones with RXR agonists is known in the art where the skilled artisan would have a rationale to combine thyroid hormones with RXR agonists, as RXR agonists are known to have a side effect of lowering a subject's thyroid hormones (hypothyroidism).
	The Attorney response states it has provided unexpected results to overcome the prima facie case. 
	The  Attorney response states that Example 3 and the data presented in Figure 2 establish an unexpected effect sufficient to overcome the current rejection at least with respect to the elected species and further species. Example 3 tests the ability of the currently claimed method to treat Experimental Autoimmune Encephalomyelitis (EAE), a common model of human autoimmune disease. The data depicted in Figure 2 demonstrate a greater and more durable benefit (reduction in symptoms of EAE) from treatment with the combination of IRX4204 and thyroid hormone than from either active agent alone.	Of note, the Attorney response notes that EAE is not only the most well-known model for MS, but a variety of other autoimmune diseases and is generally used to understand autoimmune mechanisms (also referencing Example 5 and the autoimmunity mediated by Th17 cells, which is associated with various other autoimmune diseases/disorder, etc.).
	With regard to this argument as it relates to the 4th Graham factor, evidence of unexpected results, Example 3 does point to a greater effect of the combination of IRX4204 and thyroid hormone than each agent individually. However, as these results would likely be predictable from the fact that combination treatments are generally more effective than each individual theory (as noted above, the combination addresses the side effects of hypothyroidism from RXR agonists), at this time and without further evidence, Example 3 fails to provide an unexpected teaching of success/results commensurate in scope with the claimed invention to overcome the prima facie case.

Conclusion
In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629            

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
    

    
        1 Assaf et al. (Minimizing adverse side-effects of arai bexarotene in cutaneous T-cell lymphoma: an expert
        opinion, Br J Dermatol. 2006 Aug;155(2):261-6). https://www.ncbi.nlm.nih.gov/pubmed/16882161
        
        Assaf teaches, "bexarotene treatment is associated with unavoidable side-effects, in particular
        hypertriglyceridaemia and hypothyroidism, which are manageable with adequate concomitant
        medications and are reversible on cessation of treatment.," see abstract.